Exhibit 10.3
EXECUTION VERSION
GENERAL GROWTH PROPERTIES, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made and entered into as of November 3,
2008 (the “Grant Date”) by and between GENERAL GROWTH PROPERTIES, INC., a
Delaware corporation (the “Company”) and Adam S. Metz (the “Employee”).
     WHEREAS, the Company desires to award the Employee a Non-Qualified Stock
Option to purchase shares of common stock $.01 par value, of the Company (the
“Common Stock”) outside of any Company stock incentive plan; and
     WHEREAS, the Employee wishes to acquire the right to purchase shares of
Common Stock granted hereby.
     NOW, THEREFORE, for good and valuable consideration, the parties hereto,
intending to be legally bound, hereby agree as follows:
     1. Grant of Option. The Company hereby grants to the Employee an option
(the “Option”) to purchase 1,000,000 shares of Common Stock at a purchase price
of $3.73 per share, the closing price of the Common Stock on the Grant Date, as
reported in The Wall Street Journal subject to the vesting and exercise
requirements as set forth in this Agreement. This Option is a Non-Qualified
Stock Option and is not intended to qualify as an incentive stock option as
defined in, and subject to, Section 422 of the Code.
     The grant of this Option has been approved by the Compensation Committee of
the Company’s Board of Directors.
     2. Time for Exercise of Options.
     (a) The Option shall become exercisable for 100% of the shares of Common
Stock subject hereto on the first to occur of (i) October 25, 2009 and (ii) a
Change in Control (as defined in the General Growth Properties, Inc. 2003
Incentive Stock Plan, as Amended and Restated (the “Plan”)).
     (b) Notwithstanding the foregoing, if prior to October 25, 2009, the
Company terminates the Employee’s employment for other than Cause or Disability
(as each term in defined in the employment agreement between the Company and the
Employee dated as of November 3, 2008 (the “Employment Agreement”)), then a
pro-rata portion (but not less than 50%) of the Option shall vest, based on the
number of days the Employee was employed with the Company through the Date of
Termination (as defined in the Employment Agreement), divided by 365.
     (c) The Option must be exercised if at all on or before the fifth
anniversary of the Grant Date (November 3, 2013) and only at such time as the
Employee is employed by the Company or as provided in Section 3 hereof.

 



--------------------------------------------------------------------------------



 



     3. Termination of Employment.
     (a) If the Employee’s employment with the Company, an Affiliate or a
Subsidiary terminates by reason of a termination by the Company without Cause or
by reason of death then, notwithstanding the provisions of Section 2 of this
Agreement, the Option may thereafter be exercised, to the extent then
exercisable, or on such accelerated basis as the Committee may determine, for a
period of one year from the date of such death or termination or until the
expiration of the term of the Option, whichever period is shorter.
     (b) If the Employee’s employment with the Company, an Affiliate or a
Subsidiary terminates by reason of Retirement then, notwithstanding the
provisions of Section 2 of this Agreement, the Option may thereafter be
exercised by the Employee, to the extent exercisable at the time of such
Retirement, or on such accelerated basis as the Committee may determine, for a
period of three years from the date of such termination of employment or until
the expiration of the term hereof, whichever period is shorter; provided,
however, that if the Employee dies within such three year period, any
unexercised portion of this Option shall, notwithstanding the expiration of such
three year period, continue to be exercisable to the extent to which it was
exercisable at the time of death for a period of one year from the date of such
death or until the expiration of the term hereof, whichever period is shorter.
     (c) If the Employee’s employment with the Company, an Affiliate or a
Subsidiary terminates by reason of Disability then, notwithstanding the
provisions of Section 2 of this Agreement, the Option may thereafter be
exercised by the Employee, to the extent exercisable at the time of termination,
or on such accelerated basis as the Committee may determine, for a period of
three years from the date of such termination of employment or until the
expiration of the term hereof, whichever period is shorter; provided, however,
that if the Employee dies within such three year period, any unexercised portion
of the Option shall, notwithstanding the expiration of such three year period,
continue to be exercisable to the extent to which it was exercisable at the time
of death for a period of one year from the date of such death or until the
expiration of the term hereof, whichever period is shorter.
     (d) If the Employee’s employment with the Company, an Affiliate or a
Subsidiary terminates for any reason other than death, Disability, Retirement
Cause or without Cause, then, notwithstanding the provisions of Section 2 of
this Agreement, the Option shall terminate, except that the Option, to the
extent then exercisable, or on such accelerated basis as the Committee may
determine, may be exercised for the lesser of one year from the date of such
termination of employment or the balance of the term of the Option; provided,
however, that if the Employee dies within such one year period, any unexercised
portion of the Option shall, notwithstanding the expiration of such one year
period, continue to be exercisable to the extent to which it was exercisable at
the time of death for a period of one year from the date of such death or until
the expiration of the stated term of the Option, whichever period is shorter.
     (e) In the event the Employee’s employment with the Company, an Affiliate
or a Subsidiary terminates for Cause, any unexercised portion of the Option
shall expire

- 2 -



--------------------------------------------------------------------------------



 



immediately upon the giving to the Employee of notice of such termination of
employment.
     (f) Notwithstanding any language to the contrary set forth in Section 1(h)
of the Plan, for purposes of this Agreement, the term “Cause” as used herein
shall have the meaning set forth in the Employment Agreement.
     4. Method of Exercise. The Option may be exercised by written notice (the
“Notice”), addressed and delivered to the Company specifying the number of whole
shares of Common Stock subject to the Option to be purchased. The Notice shall
be accompanied by (i) cash, or (ii) that number of Mature Shares of unrestricted
Common Stock which have an aggregate Fair Market Value (as defined in the Plan),
as of the date of exercise, equal to the aggregate exercise price for all of the
shares of Common Stock subject to such exercise, or (iii) any combination of
(i) or (ii) hereof or (iv) subject to Section 17(g) of the Plan in the case of
an “Executive Officer” (as defined in Rule 3b-7 of the Exchange Act), by
delivery of a properly executed exercise notice together with such other
documentation as the Committee and a qualified broker, if applicable, shall
require to effect an exercise of the Option, and delivery to the Company of the
sale or loan proceeds required to pay the exercise price. The Employee agrees,
that no later than the date as of which an amount first becomes includible in
his gross income for Federal income tax purposes with respect to the Option, the
Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, any Federal, state, local or foreign taxes of
any kind required by law to be withheld with respect to such amount. Withholding
obligations may be settled with Common Stock, including Common Stock that is
acquired upon exercise of the Option. The obligations of the Company under this
Agreement and the Plan shall be conditional on such payment or arrangements, and
the Company, its Affiliates and Subsidiaries shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment otherwise due to
the Employee.
     5. Delivery of Stock Certificates. The Option shall be deemed to have been
exercised upon receipt by the Company of the Notice accompanied by the exercise
price (the “Exercise Date”) and the Employee shall be treated as the holder of
record of the shares with respect to which the Option is exercised as of the
Exercise Date for all purposes.
     6. Adjustment Provisions. Subject to any required action by the
stockholders of the Company and the terms of the Plan, if, during the term of
this Agreement, there shall be any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company (as defined in Section 13 of the
Plan), the Board shall make an appropriate and equitable adjustment in the
aggregate number, kind and option price of shares subject to this Option;
provided, however, that the dilution effect of the Shares authorized, plus the
shares reserved for issuance pursuant to all other stock-related plans of the
Company, shall not exceed 10 percent. Such adjustment shall be made by the Board
in its sole discretion, whose determination in that respect shall be final,
binding and conclusive.
     7. Non-Transferability. The Option is not transferable or assignable by the
Employee other than by will or by the laws of descent and distribution, or
pursuant to a qualified domestic relations order and is exercisable during the
lifetime of the Employee only by the Employee, his

- 3 -



--------------------------------------------------------------------------------



 



guardian or legal representative or by an alternate payee pursuant to such
qualified domestic relations order.
     8. Compliance with Law. By accepting the Option, the Employee agrees for
himself and his guardian or legal representative that no shares of Common Stock
shall be delivered pursuant to the Option until qualified for delivery under
applicable securities laws and regulations as determined by the Company or its
legal counsel.
     The Company shall promptly upon the grant of this Option file a
registration statement on Form S-8 with the Securities and Exchange Commission
covering the securities subject to the Option.
     9. Limitations. The Employee shall have no rights as a stockholder with
respect to shares as to which the Option shall not have been exercised and
payment made as herein provided and shall have no rights with respect to such
shares not expressly conferred by this Agreement. Nothing contained in this
Agreement shall be construed to be a contract of employment between the Company,
an Affiliate or a Subsidiary and the Employee.
     10. Construction.
     (a) Successors. This Agreement and all the terms and provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, heirs and successors, except as
expressly herein otherwise provided.
     (b) Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 15 of the Plan, this Agreement may be amended by the
Committee.
     (c) Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms
used and not otherwise defined herein are deemed to have the same meanings as in
the Plan. The descriptive headings of the respective sections and subsections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to modify or construe the provisions which follow them. Any use of any
masculine pronoun shall include the feminine and vice-versa and any use of a
singular, the plural and vice-versa, as the context and facts may require. The
construction and interpretation of this Agreement shall be governed in all
respects by the laws of the State of Delaware.
     (d) Notices. All communications between the parties shall be in writing and
shall be deemed to have been duly given as of the date and time of hand delivery
or three days after mailing via certified or registered mail, return receipt
requested, proper postage prepaid to the following or such other addresses of
which the parties shall from time to time notify one another.

- 4 -



--------------------------------------------------------------------------------



 



    (1) If to the Company:   General Growth Properties, Inc.
110 North Wacker Drive
Chicago, Illinois 60606       (2) If to the Employee:   Adam S. Metz
c/o General Growth Properties, Inc.
110 North Wacker Drive
Chicago, Illinois 60606

     (e) Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the minimal extent of such provision or the
remaining provisions of this Agreement or the application of such provision to
other parties or circumstances.
     (f) Counterpart Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute the entire document.
     11. Incorporation of the Company 2003 Incentive Stock Plan Terms. The
parties hereby incorporate all of the terms and conditions of the Plan into the
terms of this Agreement, and this Agreement shall be interpreted and
administered as if the Option were granted pursuant to the Plan.
IN WITNESS WHEREOF, the parties have executed or caused to be executed this
Agreement as of the date first above written.

            GENERAL GROWTH PROPERTIES, INC.
      /s/ Ronald Gern       Ronald Gern      General Counsel        EMPLOYEE
      /s/ Adam S. Metz       Adam S. Metz           

- 5 -